DETAILED ACTION
Applicant’s 06/10/2021 response to the previous 03/11/2021 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1, 3-5, 7 and 9-11 as filed in Applicant’s 06/10/2021 response.

Response to Arguments
Applicant’s 06/10/2021 arguments with respect to the rejection(s) set forth in section(s) 10 of the previous 03/11/2021 Office action have been fully considered and are persuasive.  Accordingly said rejection(s) has (have) been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1, 3-5, 7 and 9-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the 
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of “The Advantages of Local Monitoring and VHF Data Broadcast for SBAS” by Todd, Walter et al. (Todd) (Provided with IDS) in view of US 20100013701 A1 to Fischer; Sven et al. (Fischer) and further in view of MPEP 2144.04 [R-10.2019] V. A., C. VI A., B. and C fails to teach or render obvious a method of and apparatus for providing GLS (GBAS (Ground-Based Augmentation System) Landing System) data packets for a satellite navigation-based automatic landing of an aircraft, wherein the GLS data packets include GBAS correction data for a satellite navigation and FAS (Final Approach Segment) data describing a set approach path of the aircraft, the method comprising receiving SBAS (Satellite-Based Augmentation System) correction data for the satellite navigation from an SBAS satellite, converting the received SBAS correction data into GBAS correction data, merging the GBAS correction data obtained by converting the SBAS correction data with the FAS data describing the set approach path to form GLS data packets, and transmitting the GLS data packets via a radio link to parts of the aircraft implementing a GLS, wherein, in converting the SBAS correction data into the GBAS correction data, correction data are complemented that are missing in the received SBAS correction data as compared to complete GBAS correction data according to GBAS standard as the missing correction 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210731

/BEHRANG BADII/Primary Examiner, Art Unit 3665